Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a downhole tool, classified in E21B21/003.
II. Claims 7-9, drawn to a downhole tool, classified in E21B23/06.
III. Claims 10-20, drawn to a method of plugging a wellbore, classified in E21B21/003.

The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related downhole tools and methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs.  Specifically, Invention I uses a flexible tie and a fabric strip, Invention II uses two sealing elements, and Invention III uses plugging material; all of which change the mode of operation of the tools.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The scope of the search would vary for each Invention and would be unreasonable.  There is no indication that the searches would be similar enough to not be an undue burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with J. Osha on 6/23/22 a provisional election was made without traverse to prosecute the invention of Group III, claims 10-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 5833001).
CLAIM 10:  Song discloses a method of plugging a section of a wellbore wall.  The method comprises sending a plug injection tool (pump in tool head 34) to a downhole location proximate the section of the wellbore wall; setting a first seal (38) below the section of the wellbore wall; setting a second seal (39) above the section of the wellbore wall; pumping a plugging material (thermite) between the first and second seals; and holding the plugging material between the first and second seals until it solidifies (“cures”).
CLAIM 11:  The plug injection tool comprises a tubular body (see Figures, tubular body 34), where the first seal is connected at a bottom axial end of the tubular body, and the second seal is connected around the tubular body axially above the first seal (see Fig. 4).
CLAIM 12:  Setting the first seal below the section of the wellbore wall comprises sending the first seal to a position axially below the section of the wellbore wall (see Fig. 3); activating the first seal to radially expand to contact an entire inner diameter of the wellbore wall (via bladder 44); and disconnecting the first seal from the tubular body (at end of operation).
CLAIM 13:  Setting the second seal above the section of the wellbore wall comprises: moving plug injection tool to position the second seal axially above the section of the wellbore wall (Fig. 3); and activating the second seal to radially expand to contact the entire inner diameter of the wellbore wall (via bladder 44); wherein the plugging material is pumped between the first and second seal after the first and second seals are set (see Figures showing process).
CLAIM 19:  The plug injection tool is disconnected from a running tool (at the end of the operation).
CLAIM 20:  Song discloses drilling through the plug injection tool and the solidified plugging material (see col. 1, lines 32-41).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song.
CLAIM 14:  Song discloses the elements of claim 10 as discussed above.
Song further discloses the plug injection tool comprises a base ring (lower cap 38) fixed inside a bottom end of a tubular body.  At least one tie (tube 49) is connected at one end to the base ring and at an opposite end to a first attachment point inside an upper end of the tubular body (see Fig. 4); and a fabric strip (balloon 44) connected to and extending between the base ring and a second attachment point inside the upper end of the tubular body.
Song fails to disclose a shear pin, instead the connection is threaded; or the tie is flexible.
Examiner takes official shear pins are well known in the art as a means of securing parts.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the connection means of Song to replace the threads with a shear pin as described in the claims.  The substitution would be predictable to one of ordinary skill in the art as the two types of connections both secure one element to another and the uses are well known to those in the art.
Further, it would be obvious to one of ordinary skill in the art at the time of filing to modify the tube of Song to be flexible as described in the claims as a it would make the connection adjustable as the installation process would be obvious as the need to allow for variation in the installation process is a known concern in the art.
CLAIM 15:  Setting the first seal below the section of the wellbore wall comprises: setting the first seal within a through hole in the base ring to seal the base ring (see Fig. 4); and pumping the plugging material into a cavity formed by the tubular body and the sealed base ring until pressure from the plugging material forces the sealed base ring to shear from the tubular body (obvious use of the shear pin described above); wherein the sheared sealed base ring remains connected to the tubular body by the at least one flexible tie, the at least one flexible tie having a length that holds the sealed base ring below the tubular body (see Fig. 4, 5).
CLAIM 16:  The fabric strip is longer than the at least one flexible tie, such that after pumping the plugging material shears the sealed base ring from the tubular body, the plugging material is continued to be pumped to fill and expand the fabric strip into the section of the wellbore wall (see Fig. 5).
CLAIM 17:  Setting the second seal above the section of the wellbore wall comprises: moving the tubular body to a position above the section of the wellbore wall (see Fig. 3); and setting the second seal within a second through hole formed inside the tubular body, the second through hole having a diameter larger than the through hole of the base ring (see Fig. 3); wherein the second seal is set after pumping the plugging material (see Fig. 4, 5; seal is continued to be set after pumping).
CLAIM 18:  It would be obvious to use a second shear pin for the reasons stated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/MATTHEW R BUCK/Primary Examiner, Art Unit 3679